DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in parent Application 16/396,942 has been considered.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US 240,044).
Shaw discloses a discloses a hydraulic cushion buffer operable as a conveyance arrest system and including barrel a, piston v, piston rod i, receiver k (operable to receive a conveyance trolley) mechanically coupled to piston rod i, and a port through part b, wherein the port including valve x is configured to vent pressurized fluid and provides a vent resistance to escaping fluid. The structure of Shaw is considered to include the combination of features of instant claim 1.
Regarding instant claims 2-4, consider Fig. 1 of Shaw, wherein the vent resistance is selectable by an operator control in the form of set screw d that is operable to adjust the vent resistance for a maximum expected load.
Regarding instant claim 5, operator control d of Shaw is considered to have a configuration capable as recited in instant claim 5.
Regarding instant claim 7, the at least one parameter of the structure of Shaw is considered to comprises one or more of displacement distance, displacement velocity, and a cylinder pressure, as recited in instant claim 7.
Regarding instant claims 8-10, the port at b of Shaw is hydraulically coupled to a fluid pressure system including a pressurized fluid storage tank/vessel (1:59-65) that is configured to effect a change in the vent resistance.
Regarding the instant claimed flow controller recited in instant claims 11-12, consider the valve adjustment screw d in the structure of Shaw. On the other hand, consider also the means that provides a desired pressure in the fluid pressure system in the structure of Shaw for proper operation is readable as a flow controller that at least partially affects a change in the vent resistance.
Regarding instant claim 13, the arrest cylinder of Shaw is readable as having at least two telescoping stages, such as extended and retracted stages.
Regarding instant claim 14, the liquid used in the structure of Shaw is glycerine, which is readable as oil.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 240,044) in view of Gezari (US 5,810,125). 
Shaw is applied above. The vent resistant adjustment in the structure of Shaw is operable manually.
Gezari discloses another shock absorber, wherein the vent resistance is adjustable by control valve 28 that is controlled by controller 30 operable basing on various sensed cylinder parameters. 
In view of Gezari, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively configure the structure of Shaw to include a vent resistant control basing on sensed cylinder parameters, similar to that taught by Gezari, to achieve more effective automatic control/adjustment of the shock absorbing characteristics in accordance with various operating conditions. 
Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danneker (US 5,904,099) in view of Georgette (US 3,107,753).
Danneker discloses a conveyance arrest system including conveyance trolley 16 slidably coupled to conveyance guide 14, a trolley arrest cylinder in the form of a shock absorbing cylinder 19 including barrel 26, pistons 40, 42, piston rods 22, 24, and stop engagement ends 20 configured to engage conveyance stops 18. The trolley arrest cylinder of Danneker is a shock absorber that uses spring instead of fluid. However, fluid shock absorbers in the form of pneumatic cylinders are known. Consider for example the pneumatic cylinder of Georgette, which includes barrel 1, piston 3, piston rods 4, 5, and adjustable vent ports at 23, 26. In view of Georgette, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use a pneumatic cylinder having an adjustable vent resistance, similar to that taught by Georgette, in the structure of Danneker to achieve greater operational flexibilities, such as allowing adjustments suitable for expected impact forces. The structure of Danneker, as modified, is considered to include the combination of features of instant claim 15.
Regarding instant claim 16, the working fluid used in the structure of Danneker, as modified, is air similar to that in the structure of Georgette.
Regarding instant claim 17, consider the structure of Danneker, wherein conveyance stops 18 are affixed to the conveyance guide as claimed.
Regarding instant claim 18, consider the structure of Georgette, wherein the vent resistance is adjustable by adjusting valves 16, 17. The structure of Danneker, as modified, is considered to include similar features.
Regarding instant claim 20, consider the operator controls in the form of adjustment heads 21 in the structure of Georgette, which is capable of the control functions as claimed. The structure of Danneker, as modified, is considered to include similar features.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 15 above and further in view of Gezari (US 5,810,125). 
The vent resistant adjustment in the structure of Danneker, as modified, is operable manually.
Gezari discloses another shock absorber, wherein the vent resistance is adjustable by control valve 28, which is controlled by controller 30 operable basing on various sensed cylinder parameters. 
In view of Gezari, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively configure the structure of Danneker to include a vent resistant control basing on sensed cylinder parameters, similar to that taught by Gezari, to achieve more effective automatic control/adjustment of the shock absorbing characteristics in accordance with various operating conditions. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roberts (US 3,110,367), Dehne (US 3,720,172) and Summa (US 5,632,206) disclose various shock absorber devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617